— Order affirmed, with ten dollars costs and disbursements. W e think the powers conferred on electric light companies by the Transportation Corporations Law (§ 61, subd. 2),* also under the franchise to use the streets of Eishld.ll, did not take from plaintiff the power also to condemn an easement over the property of defendants, such as it sought to do in these proceedings. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.

 Consol. Laws, chap. 63 (Laws of 1909, chap. 219), § 61, subd. 2.— [Rep.